Citation Nr: 1129375	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter was last before the Board of Veterans' Appeals (Board) in January 2010 on appeal of a November 2007 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claim for additional development.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board is bound to ensure compliance with remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Review of the record shows that directives from the January 2010 remand were not completed.  

As noted by the Board in January 2010, the record reflects that additional pertinent evidence, including a private medical opinion, a VA medical examination report, and VA medical records were added to the claims file after the RO issued an April 2008 Statement of the Case (SOC).  This evidence was associated with the Veteran's file prior to the certification of his appeal to the Board, but the RO did not issue a supplementary statement of the case (SSOC).  The Veteran has not submitted a waiver of initial consideration of this material by the RO, additional private medical evidence was submitted to VA after the January 2010 remand, and neither the RO or AMC has issued an SSOC.  In these circumstances, the law requires that the Board return the appeal to the RO/AMC for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (2010); 38 C.F.R. § 20.1304(c) (2010).

In January 2010 the Board also directed the RO/AMC to make efforts to obtain records from the U.S. Postal Service since the Veteran submitted a release for those records and the claims file indicates that they may be relevant to the issue on appeal.  Although the Veteran, in February 2011, submitted another release for these records, the claims file does not reflect that the RO/AMC took any efforts to obtain any documents from the U.S. Postal Service on behalf of the Veteran.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  

The claims file reflects that the last VA treatment notes of record were printed in March 2010.  While this case is in remand status, the RO/AMC also must take action to obtain any records of more recent VA treatment.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  Utilize the authorizations already submitted by the Veteran to obtain any relevant records from the U.S. Postal Service.  Obtain any records of VA treatment received by the Veteran after March 2010.  Associate all records with the claims file.

2. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

3. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim of entitlement to service connection for a right shoulder disability, to include on a secondary basis to Diabetes Mellitus.  The Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).








(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


